ICJ_123_CertainProperty_LIE_DEU_2005-02-10_JUD_01_PO_00_FR.txt.    INTERNATIONAL COURT OF JUSTICE

     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


    CASE CONCERNING
    CERTAIN PROPERTY
   (LIECHTENSTEIN v. GERMANY)

     PRELIMINARY OBJECTIONS


  JUDGMENT OF lO FEBRUARY 2005




          2005
   COUR INTERNATIONALE DE JUSTICE

       RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE RELATIVE
     À CERTAINS BIENS
  (LIECHTENSTEIN c. ALLEMAGNE)

    EXCEPTIONS PRÉLIMINAIRES


     ARRÊT DU lO FÉVRIER 2005

                          Official ci tation:
            Certain Property (Liechtenstein v. Germany),
     Preliminary Objections, Judgment, l. CJ. Reports 2005, p. 6




                       M ode officiel de ci ta tian:
            Certains biens (Liechtenstein c. Allemagne),
       exceptions préliminaires, arrêt, CI.J. Recueil 2005, p. 6




                                            Salcs number
ISSN 0074-4441
ISBN 92-1-071007-X
                                             N° de vente:   896

                        10 FEBRUARY 2005

                           JUDGMENT




     CERTAIN PROPERTY
(LIECHTENSTEIN v. GERMANY)

  PRELiMINARY OBJECTIONS




      CERTAINS BIENS
(LIECHTENSTEIN c. ALLEMAGNE)

 EXCEPTIONS PRÉLIMINAIRES




                           10 FÉVRIER 2005

                               ARRÊT

                                                                                   6




                COUR INTERNATIONALE DE JUSTICE

                                  ANNÉE 2005                                                2005
                                                                                         ID février
                                                                                        Rôle général
                                  10 fénier 2005                                           n° 123




                       AFFAIRE RELATIVE
                       À CER TAINS BIENS
                  (LIECHTENSTEIN c. ALLEMAGNE)


                     EXCEPTIONS PRÉLIMINAIRES


   Contexte historique - Confiscation par la Tchécoslovaquie en 1945, en appli-
cation des décrets BeneS, de biens appartenant au prince Franz Josef JJ de
Liechten.l'tein- Régime spécial concernant les avoirs et allfres biens allemands
à l'étranger saisis en rapport (l\'ec la seconde guerre mondiale - Paragraphes 1
et 3 de l'article 3 du chapitre sixiéme de la convention sur le règlement - Règle-
ment définitif concernant l'Allemagne.
   Tableau de Pieter van Laer confisqué en application des décrets Benes
- Rejet par les tribunaux allemands dans les années /990, sur la base de l'ar-
ticle 3 du chapitre sixième de /a convention .l'lIr le règlement, de l'action en res-
titution du tableau intentée par le prince Hans-Adam JJ de Liechtenstein
- Rejet de la demande portée par le prince Hans-Adam 1/ de Liechtenstein
del'ant la Cour européenne des droits de l'homme.

                                        • •
   Compétence de la Cour fondée sur l'article premier de la convention euro-
péenne pour le règlement pacifique des différends - Limitation ratione tempo-
ris figurant à l'alinéa a) de l'article 27 de cet le convention.
   Six exceptions préliminaires cl la compétence de la Cour et à la rece)1{lhilité de
la requête soulevées par l'Allemagne.

                                         •
   Première exception préliminaire de l'Allemagne.
   Thèse de l'Allemagne selon laqllelle il n'y aurait pas de différend entre les
Parties - Absence selon l'Allemagne d'un « changement de position» de sa part
conce1ï1ant le traitement à appliquer aux biens liechtensteinois confisqués en
rapport avec la seconde guerre mondiale - Allemagne n'ayant jamais reconnu
la validité des confiscations opérées ail titre des décrets Benes - Jurisprudence
constante des tribunaux allemands selon laquelle la convelltion sur le règlement

                                                                                   4

                            CERTAINS BIENS (ARRÊT)                                7

leur interdirait de se prononcer sur la Iicéité des mesures de confiscations consé-
cutives à la seconde guerre mondiale - Position de l'Allemagne selon laquelle le
seul différend existant opposerait le Liechtenstein aux Etats successeurs de
l'ancienne Tchécoslovaquie.
   Thèse du Liechtenstein selon laquelle il existerait un différend entre les
Parties - Affirmation selon laquelle l'Allemagne, à compter de 1995, aurait
permis pour la première fois que des avoirs liechtensteinois soient traités comme
des avoirs allemands à l'étranger aux fins de la convention sur le règlement
- Existence d'un différend distinct entre le Liechtenstein et la République
tchèque n'excluant pas l'existence d'un différend entre le Liechtenstein et l'A lIe-
magne - Affirmation du Liechtenstein selon laquelle l'Allemagne aurait recon-
nu l'existence du différend - Réfutation par l'Allemagne de celte affirmation.
   Jurisprudence de la Cour et de sa devancière sur la question de l'existence
d'un différend - Griefs formulés en fait et en droit par le Liechtenstein contre
l'Allemagne rejetés par celle dernière - Existence d'un différend juridique
opposant les Parties - Position adoptée par l'Allemagne dans le cadre de
consultations bilatérales venant conforter celle affirmation - Objet du diffé-
rend - Rejet de la première exception préliminaire.

                                         *
   Deuxième exception préliminaire de l'Allemagne.
   Thèse de l'Allemagne selon laquelle la Cour n'aurait pas compétence ratione
temporis sur la base de l'alinéa a) de l'article 27 de la convention européenne
pour le règlement pacifique des différends - Argument de l'Allemagne selon
lequel, si la Cour devait conclure à l'existence d'un différend, celui-ci concerne-
rait la convention sur le règlement et les décrets Benes, qui sont antérieurs à la
date critique, à savoir la date de l'entrée en Iligueur entre le Liechtenstein et
l'Allemagne de la convention européenne pour le règlement pacifique des diffé-
rends (18 fëvrier 1980) - Affirmation selon laquelle les tribunaux allemands
auraient systématiquement déclaré n'avoir pas compétence en vertu de la conven-
tion sur le règlement pour juger de la Iicéité des confiscations opérées en rapport
avec la seconde guerre mondiale.
   Thèse du Liechtenstein selon laquelle la Cour serait compétente ratione tem-
poris - Allégation selon laquelle, avant que les tribunaux allemands ne se pro-
noncent sur l'affaire du Tableau de Picter van Laer, il aurait été entendu entre
les Parties que la convention sur le règlement ne pouvait être considérée comme
s'appliquant aux biens liechtensteinois confisqués en application des décrets
BeneS - Affirmation selon laquelle l'affaire du Tableau de Pie ter van Laer et la
position adoptée par le Gouvernement allemand après 1995 auraient déclenché
le différend.
   Interprétation par les Parties de la jurisprudence de la Cour et de sa devan-
cière concernant les critères juridiques à retenir aux fins d'apprécier la compé-
tence ratione temporis.
   Nécessité pour la Cour de déterminer si le différend concerne des faits ou
situations antérieurs ou postérieurs à la date critique - Affaire des Phosphates
du Maroe - Affaire de la Compagnie d'électricité de Sofia et de Bulgarie
- Affaire du Droit de passage - Libellé de l'alinéa a) de l'article 27 de la
convention européenne pour le règlement pacifique des différends ne s'écartant
pas en substance des limitations temporelles à la juridiction examinées dans ces
affaires - Critère retenu dans la jurisprudence antérieure, et consistalll à trou-
ver l'origine ou la cause réelle du différend, également applicable en l'espèce
- Absence d'une position commune entre le Liechtenstein et l'Allemagne, selon

                                                                                  5

                            CERTAINS BIENS (ARRÊT)                                 8

laquelle la convention sur le réglemenr ne s'appliquerait pas aux biens liechlen-
steillois - Jurisprudence cOllstante des tribunaux allemand.)' selon laquelle la
convention sur le règlement leur interdit de se prononcer sur la licèilè de toute
confiscation de biens Irailès par l'Erat auleur de la cOllfisct/lion comme des biens
allemands - A bsence de «( si tualion nouvelle» devan 1 laquelfe les tr ibunaux alle-
mands se seraient trollves lorsqu'ils furent pour la premiére fois appelés ci exa-
miner une affaire portant sur la confiscation de biens fiechtensteinois consécu-
tive à la seconde guerre mondiale - Lien inextricable avec la convention sur le
reglemelll el les décrets Bend - Convention sur le règlement el décrets Bend
constilUant la cuuse réelle du différend -      Deuxième exception préliminaire
devant êlre retenue compte tenu des dispositions de l'alinéa a) de l'article 27
de la convention européenne - Nul besoin pour la COllr d'examiner les
autres exceptions préliminaires de l'Allemagne - Défaut de competence pour
connaître de l'affaire.



                                     ARRÊT

Présents,' M. SHI, présidem; M. RANJEVA, vice-présidelll; MM. GUILLAUME,
            KOROMA, VERESliCHETIN, Mllle HIGGiNS, MM. PARRA-ARANGUREN,
            KOOlJMANS, REZEK, AL-KHt\sAWNEH, BUERGENTHAL, ELARABY,
           ÜWADA, TOMKA, juges; M. FLEISCHHAUER, sir Franklin BERMAN,
           juges ad hoc; M. COUVREUR, greffier.


  En l'affaire relative à certains biens,
  entre
la Principauté de Liechtenstein,
représentée par
   S. Exc. M. Alexander Goepfert, Freshfields Bruckhaus Deringer, Düsseldorf,
      commissaire spécial de la l'rincipaulé de Liechtenstein,
   comme agent;
   S. Exc. M. Roland Marxer, ambassadeur, directeur de l'office pour les
      affaires étrangéres de la Principauté de Licchtenstein,
   comme avocat;
   M. Dieter Blumenwitz, professeur de droit international public aux Univer-
      sités de Würzburg et de Munich,
   M. Thomas Bruha, professeur de droit public à l'Université de Hambourg,
   M. James Crawford, S. c., professeur dc droit international, titulaire de la
      chaire Whewell à l'Université de Cambridge, membre des barreaux
      d'Angleterre et d'Australie, membre de l'Institut de droit international,
   M. Gerhard Hafner, professeur de droit international public à l'Université de
      Vienne, mcmbre associé de l'Institut de droit international,
   M. Alain Pellct, professeur de droit international à l'Université de Paris X-
      Nanterre, membre et ancien président de la Commission du droit interna-
      tional,
   comme conseils et avocats;

                                                                                   6

- - - - - - - - - - - - - - - - - - -------- ----




                                CERTAINS BIENS (ARRÊT)                               9

       M. Malcolm Forster, professeur de droit international à l'University College
         de Londres, Freshfields Bruckhaus Deringer, Londres,
       Mme Juliane Hilf, membre de la chambre des avocats d'Allemagne, Fresh-
         fields Bruekhaus Deringer, Cologne,
       Mme Luey Reed, membre du barreau de l'Etat de New York, Freshfields Bruck-
         haus Deringer, New York,
       comme avocats;
       M. Daniel Müller, attaché temporaire d'enseignement et de recherche à
         l'Université de Paris X-Nanterre,
       M. Stephan Wittich, professeur adjoint à l'Université de Vienne,
       comme conseillers;
       Mme Nadine Heider, Freshfields Bruckhaus Deringer, Cologne,
       Mme Gabriele Klein, Freshfields Bruckhaus Deringer, Düsseldorf,
       comme assistantes;
       M. Thomas Dillmann, ECC Kohtes Klewes,
       M. Thomas Pütz, ECC Kohtes Klewes,
       comme attachés d'information,
       el

     la République fédérale d'Allemagne,
     représentée par
        M. Thomas Uiufer, directeur général des affaires juridiques et conseiller juri-
          dique du ministère fédéral des affaires étrangères,
        S. Exc. M. Edmund Duckwitz, ambassadeur de la République fédérale
          d'Allemagne auprès du Royaume des Pays-Bas,
        comme agents;
        M. Jochen Frowein, directeur émérite de l'Institut Max Planck pour le droit
          public comparé et le droit international à Heidelberg, professeur de droit
          international public à l'Université de Heidelberg,
        M. Christian Tomuschat, professeur de droit international public à l'Univer-
          sité Humboldt de Berlin,
        M. Pierre-Marie Dupuy, professeur de droit international public à l'Univer-
          sité de Paris (Panthéon-Assas) et à l'Institut universitaire européen de
          Florence,
        comme conseils;
        M. Daniel Erasmus Khan, Privatdozent, professeur invité à l'Université de
          Bayreuth,
        M. Andreas Paulus, Université de Munich,
        Mme Karin Oellers-Frahm, Institut Max Planck pour le droit public comparé
          et le droit international à Heidelberg,
        Mme Susanne Wasum-Rainer, chef de la division du droit international
          public du ministère fédéral des affaires étrangères,
        M. Reinhard Hassenpflug, ministère fédéral des affaires étrangères,
        M. Gatz Reimann, ambassade de la République fédérale d'Allemagne à La
          Haye,
        comme conseillers;
        Mme Fiona Sneddon,
        comme assistante,

                                                                                     7

                            CERTAINS BIENS (ARRËT)                              10

  LA COUR,

  ainsi composée,
  après délibéré en chambre du conseil,
  rend l'arrêt suivant:
   1. Le 1er juin 2001, la Principauté de Liechtenstein (dénommée ci-après le
«Liechtenstein ») a déposé au Greffe de la Cour une requête introductive d'ins-
tance contre la Républiq ue fédérale d' Allemagne (dénommée ci-après 1'« Alle-
magne») au sujet d'un différend afférent à des
    «décisions prises en 1998 et depuis lors par l'Allemagne qui tendent à trai-
    ter certains biens de ressortissants du Liechtenstein comme des avoirs alle-
    mands «saisis au titre des réparations ou des restitutions, ou en raison de
    l'état de guerre» - c'est-à-dire comme une conséquence de la seconde
    guerre mondiale - , sans prévoir d'indemniser leurs propriétaires pour la
    perte de ces biens, et au détriment du Liechtenstein lui-même».
   Pour fonder la compétence de la Cour, la requête invoquait l'article premier
de la convention européenne pour le règlement pacifique des différends du
29 avril 1957, entrée en vigueur entre le Liechtenstein et l'Allemagne le
18 février 1980.
   2. Conformément au paragraphe 2 de l'article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement allemand par le greffier; et,
conformément au paragraphe 3 de cet article, tous les Etats admis à ester
devant la Cour ont été informés de la requête.
   3. Par ordonnance du 28 juin 200 l, la Cour a fixé au 28 mars 2002 la date
d'expiration du délai pour le dépôt du mémoire du Liechtenstein et au 27 dé-
cembre 2002 la date d'expiration du délai pour le dépôt du contre-mémoire de
l'Allemagne, ce délai étant fixé sans préjudice de l'application éventuelle du
paragraphe 1 de l'article 79 du Règlement de la Cour dans sa version revisée
applicable à compter du 1er février 2001. Le 28 mars 2002, dans le délai ainsi
prescrit, le Liechtenstein a déposé son mémoire au Greffe.
   4. La Cour ne comptant sur le siége aucun juge de nationalité liechtcnstei-
noise, le Liechtenstein s'est prévalu du droit que lui confère le paragraphe 2 de
l'article 31 du Statut de procéder à la désignation d'un juge ad hoc pour siéger
en l'affaire. Il a d'abord désigné M. lan Brownlie, qui a démissionné le
25 avril 2002, puis sir Franklin Berman.
   5. Par note verbale du 29 avril 2002, la République d'Autriche a demandé à
la Cour de lui faire tenir un exemplaire du mémoire du Liechtenstein. Après
s'être renseignée auprès des Parties conformément au paragraphe 1 de l'ar-
ticle 53 de son Règlement, la Cour a décidé qu'il n'était pas approprié d'accéder
à cette demande. Le greffier a communiqué cette décision à l'Autriche et aux
Parties par lettres en date du 18 juillet 2002.
   6. Le 27 juin 2002, dans le délai prescrit au paragraphe 1 de l'article 79 du
Règlement, l'Allemagne a soulevé des exceptions préliminaires à la compétence
de la Cour pour connaître de l'affaire et à la recevabilité de la requête du Liech-
tenstein. Le président de la Cour, constatant qu'en vertu des dispositions du
paragraphe 5 de l'article 79 du Règlement la procédure sur le fond était sus-
pendue, et après s'être renseigné auprès des Parties lors d'une réunion tenue
avec les agents de celles-ci, a, par ordonnance du 12 juillet 2002, fixé au 15 no-
vembre 2002 la date d'expiration du délai dans lequel le Liechtenstein pourrait
présenter un exposé écrit contenant ses observations et conclusions sur les

                                                                                 8

                            CERTAINS BIENS (ARRÊT)                                li

exceptions préliminaires soulevées par l'Allemagne. Le Liechtenstein a déposé
un tel exposé dans le délai ainsi fixé, et l'affaire s'est ainsi trouvée en état pour
ce qui est des exceptions préliminaires.
   7. Par lettres en date du 13 mars 2003, le greffier a fait savoir aux Parties que
le juge Simma, de nationalité allemande, avait indiqué à la Cour qu'il ne pour-
rait participer au réglement de l'affaire, compte tenu des dispositions du para-
graphe 2 de l'article 17 du Statut. En application du paragraphe 3 de l'article 31
du Statut et du paragraphe 1 de l'article 37 du Réglement de la Cour, l'Alle-
magne a désigné M. Carl-A ugust Fleischhauer pour siéger en qualité de juge
ad hot.: en l'affaire.
   8. Conformément au paragraphe 2 de l'article 53 de son Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé que des exemplaires des
piéces de procédure ct des documents annexés seraient rendus accessibles au pu-
blic à l'ouverture de la procédure orale.
   9. Des audiences publiques ont été tenues les 14, 16, 17 et 18 juin 2004, au
cours desquelles ont été en tend us en leurs plaidoiries et réponses:
Pour l'Allemagne:       M. Thomas Liiurer,
                        M. Jochen Frowein,
                        M. Christian Tomuschat,
                        M. Pierre-Marie Dupuy.
Pour le LiechtensteilJ: S. Exc. M. Alexander Goepfert,
                        S. Exc. M. M. Roland Marxer,
                        M. James Crawford,
                        M. Dieter Blumenwitz,
                        M. Thomas Bruha,
                        M. Gerhard Hafner,
                        M. Alain Pellet.
  10. Dans sa requête, le Liechtenstein a formulé les demandes suivantes:
        «Pour les motifs ci"dessus, qui sont invoqués chacun à titre subsidiaire
     par rapport à l'autre, le Liechtenstein, se réservant le droit de compléter ou
     de modifier la présente requête et assurant de produire devant la CaUf tous
     déments de preuve et moyens pertinents, prie la Cour de dire et juger que
     l'Allemagne a engagé sa responsabilité juridique internationa.le et est tenue
     de réparer de façon appropriée les dommages et les préjudices subis par le
     Liechtenstein. Le Liechtenstein demande en outre que la nature et le mon-
     tant de cette réparation soient déterminés el fixés par la Cour au cas où les
     Parties ne pourraient se mettre d'accord à ce sujet, le cas échéant lors d'une
     phase distincte de la procédure.»
   11. Dans la procédme écrite, les conclusions ci-après ont été présentées par
les Parties:
Au nom du Gouvernement du Liechtenstein,
dans le mémoire:
       ,,1. Pour les motifs ci-dessus, la Principauté de Liechtenstein, se réser-
     vant le droit de modifier ces conclusions à la lumière de nouveaux éléments
     de preuve et arguments, prie la Cour de dire et juger:
     a) que par sa conduite concernant le Liechtenstein et les biens liechlen-
        steinois, l'Allemagne n'a pas respecté la souveraineté et la neutralité

                                                                                   9

                           CERTAINS BIENS (ARRÊT)                              12

         du Liechtenstein ni les droits que le Liechtenstein et ses ressortissants
         peuvent faire valoir à l'égard des biens en question;
    b) qu'en n'indemnisant pas le Liechtenstein et ses ressortissants pour les
         pertes qu'ils ont subies, l'Allemagne viole les régies du droit interna-
         tional;
    c) qu'en conséquence, l'Allemagne a engagé sa responsabilité juridique
         internationale et est tenue de donner les assurances et garanties de
         non-répétition qui s'imposent et de prendre les mesures voulues pour
         réparer le dommage et le préjudice causés au Liechtenstein.
       2. En outre, le Liechtenstein prie la Cour, au cas où les Parties ne pour-
    raient se mettre d'accord à ce sujet. de déterminer et fixer le montant de
    l'indemnité due au Liechtenstein lors d'une phase distincte de la procé-
    dure.»
Au nom du GOl/vernement de l'Allemagne,
dans les exceptions préliminaires:
       «Sur la base des conclusions ci-dessus, l'Allemagne résume comme suit
    ses exceptions préliminaires:
    1) Le présent différend échappe à la compétence de la Cour car
        a) il n'y a pas de différend opposant le Liechtenstein et l'Allemagne au
           sens du Statut de la Cour et de l'article 27 de la convention euro-
           péenne pour le règlement pacifique des différends du 29 avril 1957;

       b) tous les faits pertinents sont antérieurs à la date d'entrée en vigueur
          de la convention européenne entre les Parties;
       c) les faits et événements sur lesquels le Liechtenstein fonde ses de-
          mandes relèvent de la compétence nationale de l'Allemagne.
    2) La requête du Liechtenstein est également irrecevable car
       a) les demandes du Liechtenstein ne sont pas suffisamment étayées;
       b) la Cour, pour statuer sur les demandes du Liechtenstein, devrait se
          prononcer sur les droits et les obligations des Etats qui ont succédé
          à la Tchécoslovaquie, en particulier la République tchéque, en
          l'absence de ces Etats et sans leur consentement;
       c) les victimes liechtensteinoises présumées des mesures de confisca-
          tion prises par la Tchécoslovaquie n'ont pas épuisé toutes les voies
          de recours internes qui leur étaient ouvertes.
      Pour les motifs ci-dessus, l'Allemagne prie la Cour de dire et juger:

        que la Cour n'a pas compétence pour connaître des demandes formu-
        lées à l'encontre de l'Allemagne que la Principauté de Liechtenstein lui
        a soumises par sa requête en date du 30 mai 2001,
    et/ou
        que les demandes formulées à l'encontre de l'Allemagne par le Liech-
        tenstein ne sont pas recevables dans la mesure précisée dans les pré-
        sentes exceptions préliminaires.»
Au nom du Gouvernement du Liechtenstein,
dans son exposé écrit contenant ses observations et conclusions sur les excep-
tions préliminaires soulevées par l'Allemagne:

                                                                               10

                             CERTAINS RIENS (ARRÊT)                             13

       « Pour tous les motifs qui précèdent, la Principauté de Liechtenstein, se
    réservant le droit de modifier les présentes conclusions à la lumière de nou-
    veaux arguments de l'Allemagne, prie respectueusement la Cour de dire et
    juger:
    a) que la Cour a compétence pour connaître des demandes formulées
         dans la requête de la Principauté de Liechtenstein, et que celles-ci sont
         recevables;
    et, en conséq uence,
    h) que les exceptions préliminaires sont rejetées dans leur intégralité.»

   12. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:
Ali nonl du Goul'ernement de l'Allemagne,
à l'audience du 17 juin 2004:
         « L'Allemagne pric la Cour de dire et juger:
           que la Cour n'a pas compétence pour connaître des demandes formu-
           lées à l'encontre de l'Allemagne que la Principauté de Liechtenstein lui
           a soumises par sa requête en date du 30 mai 2001,
    et
          que les demandes formulées à l'encontre de l'Allemagne par le Liech-
          tenstein ne sont pas recevables dans la mesure précisée dans ses excep-
          tions préliminaires.»
Au nom du GOllvemement du Liechtenstein,
à l'audience du 18 juin 2004:
       « Pour les motifs développés dans ses observations écrites et durant la
    procédure orale, la Principauté de Liechtenstein prie respectueusement la
    Cour:
    a) de dire et juger que la Cour est compétente pour connaître des de-
         mandes formulées dans sa requête et que celles-ci sont recevables;
    et, en conséquence,
    h) de rejeter les exceptions préliminaires de l'Allemagne dans leur intégra-
         lité.»

                                       ***
   13. Au cours de la seconde guerre mondiale, la Tchécoslovaquie fut
l'une des puissances alliées et une partie belligérante dans le conflit avec
l'Allemagne. En 1945, elle adopta une série de décrets (les « décrets
Benes»), dont le décret n° 12 du 21 juin 1945, en application duquel
furent confisqués les «biens agricoles» de «toutes les personnes apparte-
nant au peuple allemand ou hongrois, indépendamment de leur nationa-
lité». Aux termes de ce décret, les «biens agricoles» couvraient notam-
ment les bâtiments, installations et biens meubles qui y étaient attachés.
Figuraient parmi les biens confisqués au titre du décret n° 12 des biens
appartenant à des ressortissants du Liechtenstein, dont le prince

                                                                                Il

                          CERTAINS BIENS (A'RRËT)                         14

Franz Josef Il de Liechtenstein. Celui.-ci, :agissant à titre personnel,
contesta les mesures de confiscation de~an:t la cour administrative de Bra-
tislava. Le 21 novembre 1951, cette dernière conclut que les confiscations
des biens du prince de Liechtenstein étaient licites au regard du droit
tchécoslovaque.
   14. Après la promulgation par les Alliés de divers textes concernant un
régime de réparations, en général, et les avoirs et autres biens allemands
à l'étranger saisis en rapport avec la seconde guerre mondiale, en parti-
culier, un régime spécial afférent à cette dernière matière fut institué aux
termes du chapitre sixième de la convention sur Je règlement de questions
issues de la guerre et de l'occupation, signée ,le 26 mai 1952 à Bonn par les
Etats-Unis d'Amérique, le Royaume-Uni, la France et la République
fédérale d'Allemagne (telle que modifiée parl'annexe IV au protocole sur
la cessation du régime d'occupation dans la République fédérale d'Alle-
magne, signé à Paris le 23 octobre 1954) et 'entrée en vigueur le 5 mai 1955
(ci-après dénommée la «convention sur le f<ëglement»).
   L'article 3 du chapitre sixième de la convention est ainsi rédigé:
       «1. La République fédérale ne soulèvera, dans l'avenir, aucune
    objection contre les mesures qui ont été prises ou qui seront prises à
    l'égard des avoirs allemands à l'étranger ou des autres biens saisis au
    titre des réparations ou des restitutions, ou en raison de l'état de
    guerre, ou en se fondant sur les accords que les trois puissances ont
    conclus ou pourront conclure avec 'd'autres pays alliés, avec des pays
    neutres ou avec d'anciens alliés de l'Allemagne.

       3. Ne sont pas recevables les réclamations et les actions dirigées
    contre des personnes qui ont acquis ou transféré des droits de pro-
    priété, en vertu des mesures visées aux paragraphes 1 et 2 du présent
    article, ainsi que contre des organismes internationaux, des gouver-
    nements étrangers ou des personnes qui ,ont agi sur instruction de ces
    organismes ou de ces gouvernements ,étrangers.»
   Aux termes de l'article 5 du chapitre sixième de cette même conven-
tion:
       «La République fédérale veillera àcc'que les anciens propriétaires
     de biens saisis en exécution des mesures visées aux articles 2 et 3 du
     présent chapitre reçoivent une indemnisation.»
   15. Le régime établi par la convention sur le règlement ne devait
demeurer en vigueur que jusqu'au moment où serait définitivement réglée
la question des réparations par «le traité de paix entre l'Allemagne et ses
anciens ennemis ou par des accords antérieurs relatifs à cette question»
(article 1 du chapitre sixième). Un règlement définitif intervint en 1990
par la conclusion du traité portant règlement définitif concernant l'Alle-
magne (signé à Moscou le 12 septembre 1990 et entré en vigueur le
15 mars 1991). Les parties à ce traité étaient les quatre anciennes puis-
sances occupantes, la République fédérale d'Allemagne et la République

                                                                          12

                          CERTAINS BIENS (ARRÊT)                           15

démocratique allemande. Les 27 et 28 septembre 1990, il fut procédé à un
échange de notes entre les trois puissances occidentales et le Gouverne-
ment de la République fédérale d'Allemagne (les parties à la convention
sur le règlement), aux termes duquel cette convention cesserait d'être en
vigueur à la date d'entrée en vigueur du traité. Si cet échange de notes
mettait fin à la convention sur le règlement elle-même, et notamment à
l'article 5 du chapitre sixième (relatif à l'indemnisation par l'Allemagne),
il prévoyait que les paragraphes 1 et 3 de l'article 3 du chapitre sixième
«demeurer[aient] cependant en vigueur».
   16. En 1991, un tableau de Pie ter van Laer, peintre hollandais du
xvne siècle, fut prêté par un musée de Brno (Tchécoslovaquie) à un
musée de Cologne (Allemagne) pour figurer dans une exposition. Ce
tableau, propriété de la famille du prince régnant de Liechtenstein depuis
le XVIW siècle, avait été confisqué en 1945 par la Tchécoslovaquie en
application des décrets Benes. La cour administrative de Bratislava rejeta
en 1951 le recours que le prince Franz Josef Il de Liechtenstein avait
formé contre les mesures de confiscation en vertu desquelles ses biens, et
notamment le tableau de Pieter van Laer, avaient été saisis (voir para-
graphe 13 ci-dessus). En 1991, le prince Hans-Adam II de Liechtenstein,
agissant à titre personnel, saisit les tribunaux allemands en vue d'obtenir
la mise sous séquestre de cette toile et sa restitution (affaire ci-après
dénommée «l'affaire du Tableau de Pieter l'an Laer»). Cette demande fut
rejetée par le tribunal régional de Cologne le 10 octobre 1995, par la cour
d'appel de Cologne le 9 juillet 1996, par la Cour fédérale de justice
le 25 septembre 1997 et par la Cour constitutionnelle fédérale le 28 jan-
vier 1998, au motif que, selon les termes de l'article 3 du chapitre sixième
de la convention sur le règlement, aucune réclamation ou action ayant
trait aux mesures prises contre des avoirs allemands à l'étranger au len-
demain de la seconde guerre mondiale n'était recevable devant des tribu-
naux allemands.
   17. En 1998, le prince Hans-Adam Il de Liechtenstein saisit la Cour
européenne des droits de l'homme d'une requête dirigée contre l'Alle-
magne, alléguant que les décisions susmentionnées constituaient une viola-
tion des droits qu'il tirait du paragraphe 1 de l'article 6 et de l'article 14
de la convention de sauvegarde des droits de l'homme et des libertés fon-
damentales du Conseil de l'Europe, ainsi que de l'article 1 du protocole
nO 1 à cette convention. Le 12 juillet 2001, ladite Cour dit qu'il n'y avait
pas eu violation des articles invoqués par le demandeur.


                                   ***
  18. TI est rappelé que, en la présente instance, le Liechtenstein fonde la
compétence de la Cour sur l'article premier de la convention européenne
pour le règlement pacifique des différends, qui dispose que
        «Les Hautes Parties contractantes soumettront pour jugement à
     la Cour internationale de Justice tous les différends juridiques rele-

                                                                           13

                          CERTAINS BIENS (ARRÊT)                           16

    vant du droit international qui s'élèveraient entre elles et notamment
    ceux ayant pour objet:
    a) l'interprétation d'un traité;
    b) tout point de droit international;
    c) la réalité de tout fait qui, s'il était établi, constituerait la viola-
       tion d'une obligation internationale;
    d) la nature ou l'étendue de la réparation due pour rupture d'une
       obligation internationale.»
  L'alinéa a) de l'article 27 de la convention européenne pour le règle-
ment pacifique des différends est ainsi libellé:
       «Les dispositions de la présente convention ne s'appliquent pas:
    a) aux différends concernant des faits ou situations antérieurs à
       l'entrée en vigueur de la présente convention entre les parties au
       différend. »
   19. L'Allemagne a soulevé six exceptions préliminaires à la compé-
tence de la Cour et à la recevabilité de la requête du Liechtenstein. A titre
de première exception, l'Allemagne affirme qu'il n'y a pas de différend
l'opposant au Liechtenstein au sens des dispositions du Statut de la Cour
et de l'article 27 de la convention européenne pour le règlement pacifique
des différends. Dans sa deuxième exception, elle fait valoir que tous les
faits pertinents sont antérieurs à l'entrée en vigueur de la convention
européenne pour le règlement pacifique des différends entre les Parties.
Aux termes de sa troisième exception, l'Allemagne soutient que la conven-
tion européenne pour le règlement pacifique des différends n'est pas
applicable, les actes sur lesquels le Liechtenstein fonde ses demandes rele-
vant de la compétence nationale de l'Allemagne. Dans sa quatrième
exception, l'Allemagne allègue que les demandes du Liechtenstein ne sont
pas suffisamment étayées, contrairement à ce qu'exigent le paragraphe 1
de l'article 40 du Statut de la Cour et le paragraphe 2 de l'article 38 de
son Règlement. L'Allemagne fait valoir, à titre de cinquième exception,
que la Cour, pour statuer sur les demandes du Liechtenstein, devrait se
prononcer sur les droits ct obligations des Etats ayant succédé à l'ancienne
Tchécoslovaquie, en particulier la République tchèque, et ce, en l'absence
de ces Etats et sans leur consentement. Enfin, aux termes de la sixième
exception préliminaire de l'Allemagne, les ressortissants du Liechtenstein
qui auraient subi les conséquences des mesures de confiscation prises par
la Tchécoslovaquie n'auraient pas épuisé toutes les voies de recours in-
ternes qui leur étaient ouvertes.
   Dans l'exposé contenant ses observations écrites et dans ses conclu-
sions finales énoncées au cours de la procédure orale, le Liechtenstein
prie la Cour de rejeter dans leur intégralité les exceptions préliminaires
soulevées par l'Allemagne.


                                   * *
                                                                           14


                          CERTAINS' BIENS (ARRÊT)                           18

   Le Liechtenstein reconnaît l'existence d'un différend l'opposant par
ailleurs à la République tchèque, mais relève que cela n'exclut pas l'exis-
tence d'un différend distinct entre lui-même et l'Allemagne, né du com-
portement illicite de celle-ci à son égard.
   23. Le Liechtenstein soutient en outre que l'Allemagne a elle-même
admis l'existence du différend qui les oppose. Le Liechtenstein prétend en
eftèt que l'Allemagne a reconnu l'existence de ses demandes et d'une
divergence de points de vue juridiques à leur sujet, tant au cours de
consultations bilatérales tenues en juillet 1998 et en juin 1999 que dans
une lettre adressée le 20 janvier 2000 par le ministre allemand des affaires
étrangères à son homologue liechtensteinois. Cette lettre indiquait qu'«[i]l
[était] bien connu que le Gouvernement allemand ne partage[ait] pas
l'avis juridique» du Gouvernement du Liechtenstein et «n'entrevo[yait]
pas la possibilité d'indemniser la Principauté de Liechtenstein pour les
pertes de biens qu'elle a[vait] subies du fait des expropriations qui [avaient]
eu lieu dans l'ancienne Tchécoslovaquie après la guerre», ces mesures
«ne [pouvant] en droit être imputées à l'Allemagne».
   Pour sa part, l'Allemagne nie avoir admis l'existence d'un différend en
prenant part à des consultations diplomatiques à la demande du Liech-
tenstein. Elle estime que le fait de débattre de divergences de vues juri-
diques ne saurait prouver l'existence d'un différend au sens du Statut de
la Cour «avant d'avoir atteint un certain seuil ».

                                      *
   24. Selon la jurisprudence constante de la Cour et de la Cour perma-
nente de Justice internationale, un différend est un désaccord sur un
point de droit ou de fait, une contradiction, une opposition de thèses juri-
diques ou d'intérêts entre des parties (voir Concessions Mavrommatis en
Palestine, arrêtn" 2, 1924, CP.J.!. série A n" 2, p. Il; Cameroun sep-
tentrional, exceptions préliminaires, arrêt, CI. J. Recueil 1963, p. 27;
Applicabilité de l'obligation d'arbitrage en vertu de la section 21 de
l'accord du 26 juin 1947 relatif au siège de l'Organisation des
Nations Unies, avis consultatif, C!.J. Recuei! 1988, p. 27, par. 35; Timor
oriental (Portugal c. Australie), arrêt, CrJ. Recueil 1995, p. 99-100,
par. 22). En outre, aux fins de déterminer s'il existe un différend juri-
dique, la Cour doit rechercher si «la réclamation de l'une des parties se
heurte à l'opposition manifeste de l'autre» (Sud-Ouest africain, excep-
tions préliminaires, arrét, C!.J. Recueil 1962, p. 328).
   25. La Cour rappellera que le Liechtenstein présente l'objet du diffé-
rend qui l'oppose à l'Allemagne comme lié à une violation de sa souve-
raineté et de sa neutralité par le défendeur, lequel aurait, pour la première
fois en 1995, traité les biens liechtensteinois saisis en application des
décrets Benes comme des avoirs allemands à l'étranger aux fins de la
convention sur le règlement, nonobstant le statut de neutralité du Liech-
tenstein. L'Allemagne, quant à elle, nie purement et simplement l'exis-
tence d'un différend qui l'opposerait au Liechtenstein. Elle affirme au

                                                                            16

                               CERTAINS BIENS (ARRÊT)                           19

    con traire que 1'« objet de cette affaire» réside dans la confiscation, sans
    indemnisation, des biens liechtensteinois par la Tchécoslovaquie en 1945;
    l'Allemagne estime en outre que ses tribunaux ont, dans le cas du Liech-
    tenstein, simplement appliqué leur jurisprudence constante à des biens
    considérés comme des avoirs allemands à l'étranger au sens de la conven-
    tion sur le règlement. La Cour relève en conséquence que, dans la pré-
    sente instance, les griefs formulés en fait et en droit par le Liechtenstein
    contre l'Allemagne sont rejetés par cette dernière. Conformément à sa
    jurisprudence bien établie (voir paragraphe 24 ci-dessus), la Cour conclut
    que «[d]u fait de ce rejet, il existe un différend d'ordre juridique)} entre le
    Liechtenstein et l'Allemagne (Timor oriental (Portugal c. Australie),
    arrêt, Cl.J. Recueil 1995, p. 100, par. 22; Application de la convention
    pour la prévention et la répression du crime de génocide, exceptions pré-
    liminaires, arrêt, Cf.!. Recueil/996, p. 615, par. 29). La Cour note par
    ailleurs que la position adoptée par l'Allemagne dans le cadre de consul-
    tations bilatérales et dans la lettre du 20 janvier 2000 émanant du mi-
    nistre des affaires étrangères conforte l'affirmation selon laquelle les
    revendications du Liechtenstein se sont heurtées à l'opposition manifeste
    de l'Allemagne et que cette dernière l'a reconnu.
       26. La Cour doit à présent déterminer l'objet du différend qui lui est sou-
    mis. Ayant examiné le dossier de l'affaire, la Cour conclut que l'objet du
    différend est de savoir si, en appliquant l'article 3 du chapitre sixième de la
    convention sur le règlement à des biens liechtensteinois cont:isqués par la
    Tchécoslovaquie en 1945 au titre des décrets BeneS, l'Allemagne a violé les
    obligations qui lui incombaient envers le Liechtenstein et, dans l'affirmative,
    de déterminer quelle serait la responsa bili té internationale de l'Allemagne.
       27. Ayant établi l'existence d'un différend entre Je Liechtenstein et
    l'Allemagne et déterminé son objet, la Cour conclut que la première
    exception préliminaire de l'Allemagne doit être rejetée.

                                        * *
       28. La Cour examinera maintenant la deuxième exception préliminaire
    de l'Allemagne, selon laquelle la requête du Liechtenstein doit être rejetée
    au motif que la Cour n'a pas compétence ralione temporis pour trancher
    le présent différend.

                                           *
       29. L'Allemagne fait valoir que, si la Cour devait conclure à l'existence
    d'un différend, celui-ci n'en échapperait pas moins à la compétence de la
    Cour en vertu de l'alinéa a) de l'article 27 de la convention européenne
    pour le règlement pacifique des différends (voir paragraphe 18 ci-dessus).
    Selon elle, un tel différend concernerait des faits ou des situations anté-
    rieurs au [8 février 1980, date à laquelle la convention européenne pour
    le règlement pacifique des différends est cn trée en vigueur entre l'A lle-
    magne et le Liechtenstein. De l'avis de l'Allemagne, la requête devrait
    dès lors être rejetée.

                                                                                17




1

                           CERTAINS BIENS (ARRÊT)                           20
   30. L'Allemagne soutient que l'élément détenninant aux fins de l'appli-
cation de l'alinéa a) de l'article 27 n'est pas d'établir la date à laquelle le
différend est né, mais de savoir si les faits ou situations que ce différend
concerne sont antérieurs ou postérieurs à la date critique. Ce n'est que
dans le cas où ces faits ou situations seraient survenus après la date cri-
tique, c'est-à-dire après 1980, que la Cour serait compétente ralione tem-
poris en vertu de l'alinéa a) de l'article 27. Mais puisque, de l'avis de
l'Allemagne, ce différend concerne des faits et situations antérieurs à 1980,
la Cour n'aurait pas la compétence requise.
   31. L'Allemagne affinne que, à l'instar de biens appartenant à d'autres
ressortissants liechtensteinois, les biens du prince Franz Josef II de Liech-
tenstein, panni lesquels le tableau de Pieter van Laer, furent saisis en
Tchécoslovaquie en application des décrets Benes. La convention sur le
règlement imposait à l'Allemagne d'interdire à ses tribunaux de connaître
de toute action tendant à contester la licéité de ces confiscations. De l'avis
de l'Allemagne, le procès intenté par le prince Hans-Adam II de Liech-
tenstein en vue de rentrer en possession du tableau de Pieter van Laer
relevait des dispositions de la convention sur le règlement. Les diverses
juridictions allemandes qui ont, en application de ces dispositions, rejeté
sa demande - à commencer par le tribunal régional de Cologne dans sa
décision de 1995 - se sont conformées à la jurisprudence allemande
antérieure. Selon l'Allemagne, ses tribunaux se sont systématiquement
déclarés incompétents pour juger de la licéité de telles confiscations. Le
différend ayant vu le jour dans les années 1990 au sujet du tableau de
Pieter van Laer concernait directement la convention sur le règlement et
les décrets Benes; il trouvait son origine réelle, d'après l'Allemagne, dans
des faits et situations antérieurs à la date critique de 1980.
   32. Le Liechtenstein soutient que, avant que les tribunaux allemands
se prononcent sur l'affaire du Tableau de Pie ter van Laer, il était entendu,
entre l'Allemagne et lui-même, que la convention sur le règlement ne pou-
vait, du fait de la neutralité du Liechtenstein, être considérée comme
s'appliquant aux biens liechtensteinois confisqués en application des
décrets Benes. Cette convention n'interdisait dès lors pas aux tribunaux
allemands d'apprécier la licéité de ces confiscations. Pour le Liechten-
stein, les décisions rendues par les tribunaux allemands dans les
années 1990 au sujet du tableau, en montrant clairement que l'Allemagne
ne souscrivait plus à cette position jusqu'alors partagée par les Parties,
ont donc constitué un changement de position. Peu importe, selon le
Liechtenstein, de savoir si ces décisions ont marqué un changement
comme tel dans la position de l'Allemagne ou plutôt l'application pour la
première fois par celle-ci de sa jurisprudence antérieure à une situation
nouvelle.
   33. Le Liechtenstein allègue entre autres que, dans la mesure où serait
intervenu "un changement de position de la part de l'Allemagne, ce
seraient les décisions rendues par les tribunaux allemands dans l'affaire
du Tableau de Pieter van Laer et les «positions adoptées par le Gouver-
nement allemand après 1995» qui auraient donné naissance au présent

                                                                            18

1   ! .




                                      CERTAINS BIENS (ARRÊT)                              21

          différend: dans ces décisions et prises de position, l'Allemagne aurait
          indiqué clairement, et pour la première fois, qu'elle considérait les biens
          liechtensteinois comme entrant dans le champ d'application du régime
          des réparations de la convention sur le règlement (voir paragraphe 14 ci-
          dessus). Ce seraient ces décisions qui constitueraient les faits au sujet des-
          quels le différend est né; auparavant, il n'aurait pas existé de différend
          entre le Liechtenstein et l'Allemagne. Ce ne seraient par conséquent ni la
          convention sur le règlement ni les décrets BeneS qui auraient déclenché le
          présent différend, mais la décision prise par l'Allemagne en 1995 d'appli-
          quer la convention sur le règlement aux biens liechtensteinois.
             34. Cette conclusion, affirme le Liechtenstein, satisfait aux critères
          juridiques appliqués par la Cour permanente de Justice internationale et
          par la Cour actuelle en matière de compétence ratione temporis, qui sont
          pertinents aux fins de l'interprétation de l'alinéa a) de l'article 27 de la
          convention européenne pour le règlement pacifique des ditTérends en
          l'espèce. Selon le Liechtenstein, il ressort clairement de J'affaire des Phos-
          phates du Maroc que les limites de la compétence ra!ione temporis
          doivent être appréciées en fonction non pas de la source de l'obligation
          qui aurait été violée ou du contexte factuel, mais bien plutôt du fait au sujet
          duquel le différend est né, autrement dit du «fait générateur» du diffé-
          rend. Selon le Liechtenstein, c'est cette approche qui a été adoptée dans
          l'a/Taire de la Compagnie d'électricité de Sofia el de Bulgarie, la Cour
          permanen te de Justice interna tionale faisant alors {( la distinction entre la
          source des droits dont se prévalait le demandeur et la source du diffé-
          rend»; «ce qui importe)), poursuit le Liechtenstein, «c'est le moment où
          les droits ont été violés». Le Liechtenstein soutient en outre que, ainsi
          qu'indiqué dans l'affaire du Droit de passage, c'est seulement au moment
          où ~des parties prennent des «positions de droit nettement définies » que
          nait le différend, et ce, relativement au fait déclencheur, et non à tous les
          élémen ts j uridiq ues et factuels dans le con tex te desq uel s celui-ci doit être
          apprécié».
             35. L'Allemagne 80 u tien t que, contrairement à ce qu'affirme le Liech-
          tenstein, il n'y a «pas eu de changement de position» de sa part, parce
          que les décisions rend ues par ses tri buna ux dans les années 1990 ne sont
          pas allées à l'encontre de la jurisprudence allemande antérieure perti-
          nente. Selon elle, il n'existerait ainsi aucun fait ou situation juridique pos-
          térieur à l'entrée en vigueur entre les parties de la convention européenne
          pour le règlement pacifique des différends auquel le Liechtenstein pour-
          rait se référer pour fonder la compétence de la Cour.
             36. L'Allemagne laisse aussi entendre que la distinction entre la source
          des droits invoques par l'une des parties et la source du différend, opérée
          par la Cour permanente de Justice internationale dans l'a/Taire de la
          Compagnie d'électricité de Sofia et de Bulgarie et par la Cour internatio-
          nale de Justice dans l'affaire du Droit de passage, est dépourvue de per-
          tinence aux fins de la présente espece. Il en est ainsi, affirme l'Allemagne,
          parce qu'aucun des faits ou situations juridiques i<constituant réellement
          la cause du différend allégué>} ne peut être considéré comme la consé-

                                                                                          19

                          CERTAINS lllENS (ARRËT)                         22

quence OU l'occasion d'actes ou de décisions intervenus après 1980; au
contraire, ces faits ou situations juridiques seraient intrinsèquement liés à
la situation juridiq ue née au lendemain de la seconde guerre mondiale et,
en particulier, à ,da conf'iscation par la Tchécoslovaquie de biens liech-
tensteinois qui a été opérée en 1945 et après cette date, ainsi qu'aux
conséquences juridiques éventuelles de ces mesures».
   37. Selon l'Allemagne, les affaires de la Compagnie d'électricité de
Sofia et de Bulgarie et du Droit de passage se distinguent également de la
présente espèce en ce que, dans ces deux cas, les parties concernées
avaient l'une et l'autre pleinement reconnu la situation juridique existant
entre elles avant que l'acte ou l'omission de l'une d'elles ne donnât nais-
sance à un différend. Dans la présente affaire, par contre, il n'y aurait eu
avant 1995 aucune reconnaissance similaire de J'existence d'une situation
juridique entre les deux Etats. L'Allemagne considère en revanche que la
présente affaire et celle des Phosphates du Maroc relèvent de la même
catégorie. Dans cette dernière affaire, la Cour «ne pouvait pas examiner
la question, parce que la situation juridique s'était cristallisée bien avant
l'application de la clause juridictionnelle et qu'aucun fait ou situation
juridique séparable n'était en jeu». De l'avis de l'Allemagne, tel est éga-
lement le cas ici. En l'espèce, le régime juridique «que les tribunaux
allemands ont appliqué en 1995 et ensuite [était] un régime Juridique
valable pour l'Allemagne depuis 1955:» aux termes de la convention sur
le règlement.
    38. Le Liechtenstein ne souscrit pas à l'interprétation que donne l'Alle-
magne de la jurisprudence applicable en l'espèce. Il affirme que la limita-
tion ratione temporis exprimée à l'alinéa a) de l'article 27 de la conven-
tion européenne pour le règlement pacifique des différends ;( ren voie au
fait générateur, qui déclenche le différend», Selon lui, ce ne sont ni la
convention sur le règlement ni les décrets Benes qui ont déclenché le dif-
férend, la convention sur le règlement n'ayant, avant les années 1990,
jamais été appliquée aux avoirs neutres et n'ayant par conséquent donné
lieu à aucun différend avec le pays neutre qu'était le Liechtenstein. Ce
seraient les décisions prises par l'Allemagne à partir de 1995 qui seraient
il l'origine et se trouveraient au cœur du présent différend. Tels seraient
les faits que le différend concerne.

                                     '*
   39. La deuxième exception préliminaire de l'Allemagne impose à la
Cour de déterminer, en appliquant les dispositions de l'alinéa a) de l'ar-
ticle 27 de la convention européenne pour le règlement pacifique des
différends, si le présent différend concerne des faits ou situations qui
sont antérieurs ou postérieurs il la date critique de 1980.
   40. Comme l'ont rappelé les Parties (voir paragraphes 34 et 36 à 38
ci-dessus), la Cour actuelle et la Cour permanente de Justice internatio-
nale ont eu J'occasion, dans plusieurs affaires, de traiter une question
semblable. Ainsi, dans l'affaire des Phosphates du Maroc, la déclaration

                                                                          20

                           CERTAINS BIENS (ARRÊT)                            23

française d'acceptation de la juridiction de la Cour permanente évoquait
des «différends qui s'élèveraient après la ra ti fica tion de la présente décla-
ration au sujet des situations ou des faits postérieurs à cette ratification»
(arrêt, 1938, CP.JJ série AIB n° 74, p. 22). Si les parties à cette aflaire
s'accordaient à considérer que le différend avait vu le jour après la date
de la déclaration française, elles étaient en revanche divisées sur la date
«des situations ou des faits)} au sujet desquels le différend s'était élevé,
c'est-à-dire sur la question de savoir si ces situations ou faits étaient anté-
rieurs ou postérieurs à la déclaration. La Cour conclut que le différend
avait pour objet le prétendu «accaparement des phosphates marocains»
(ibid., p. 25) et l'incompatibilité de ce régime de monopole avec des obli-
gations conventionnelles préalablement contractées par la France. Le
régime en question avait été établi par voie législative avant la date cri-
tique. C'était au sujet de cette législation que le différend s'était élevé,
avait conclu la Cour.
   41. Dans l'affaire de la Compagnie d'électrÎCÎté de Sofia et de Bulgarie,
la limitation ratione temporis invoquée par la Belgique était libellée en
des termes identiques à ceux de la déclaration française en cause dans
l'affaire des Phosphates du Maroc. Là aussi, les parties étaient d'accord
sur le fait que le différend avait vu le jour aprés la date critique, mais en
désaccord sur celui de savoir si les «faits ou situations» au sujet desquels
le différend s'était élevé étaient antérieurs ou postérieurs à cette date.
Dans J'affaire de la Compagnie d'électricité, la Bulgarie faisait valoir que
les sentences du Tribunal arbitral mixte belgo-bulgare, qui étaient anté-
rieures à la date critique, devaient être considérées comme les (~situa­
tians» ayant donné lieu au différend. La Cour permanente de Justice
internationale rejeta cet argument et dit que, si les sentences enquestion
constituaient la source des droits revendiqués par la Belgique, elles
n'étaient pas celle du différend, car les parties s'étaient toujours accordées
à reconnaître le caractère impératif desdites sentences. La Cour expliqua
sa conclusion de la manière suivante:
        «II faut que la situation ou le fait au sujet duquel on prétend que
     s'est élevé le différend en soit réellement la cause. Ce qui, dans
     l'espèce, est au centre de la discussion et doit être considéré comme
     les faits au sujet desquels le différend est né, ce sont les actes ulté-
     rieurs reprochés par le Gouvernement belge aux autorités bulgares
     relativement à une application particulière de la formule qui, en soi,
     n'a jamais été contestée.» (Compagnie d'électricité de Sofia et de
     Bulgarie, arrêt, 1939, c.P.].!. série AIB nO 77, p. 82.)

Ces faits ayant tous eu lieu après la date critique, la Cour rejeta l'excep-
tion préliminaire bulgare à sa compétence.
   42. En l'affaire du Droit de passage, la présente Cour devait examiner
l'exception préliminaire ratione temporis de l'Inde. Cette exception était
fondée sur sa déclaration d'acceptation de la juridiction de la Cour «pour
tous les différends nés après Je 5 février 1930, concernant des situations

                                                                             21

                          CERTAINS BIENS (ARRÊT)                         24

ou des faits postérieurs à ladite date». Dans cette affaire, la Cour a
d'abord conclu que le différend s'était élevé en 1954, lorsque l'Inde avait
porté atteinte au droit de passage allégué par le Portugal pour accéder à
certaines enclaves portugaises sur le territoire indien. La Cour a ensuite
examiné la question de la date des faits et situations au sujet desquels le
différend s'était élevé. S'appuyant sur les conclusions formulées par la
Cour permanente de Justice internationale en l'affaire de la Compagnie
d'électricité de Sofia et de Bulgarie, la Cour a souligné que, pour déter-
miner les faits ou situations aU sujet desquels le différend s'était élevé,
seuls devaient être retenus ceux qu'il fallait considérer comme généra-
teurs du différend, c'est-à-dire ceux qui en étaient réellement la cause.
Enfin, la Cour a conclu:
       «J usqu'en 1954, la situation de ces territoires avait pu donner lieu
    à quelques incidents mineurs mais le passage avait été pratiqué sans
    controverse sur le titre selon lequel il était pratiqué. C'est en 1954
    seulement qu'une telle controverse a surgi et le différend porte à la
    fois sur l'existence d'un droit de passage pour accéder aux territoires
    enclavés et sur le manquement de l'Inde aux obligations qui, selon le
    Portugal, lui incomberaient à cet égard. C'est de cet ensemble qu'est
    né le différend soumis à la Cour; c'est cet ensemble que concerne le
    différend. Cet ensemble, quelle que soit l'origine ancienne de l'une de
    ses parties, n'a existé qu'aprés le 5 février 1930.» (Droit de passage
    sur territoire indien, fond, arrêt, C. I. 1. Recueil /960, p. 35.)

   43. Par son libellé, l'alinéa a) de l'article 27 de la convention euro-
péenne pour le règlement pacifique des différends (voir paragraphe 18 ci-
dessus) ne s'écarte pas en substance des limitations temporelles à la juri-
diction qui ont été examinées dans les affaires précitées. En particulier,
aucune conséquence ne saurait être tirée de l'usage des mots «au sujet
de» ou «conccrnanO~ qui ont été employés indiffëremmcnt dans les
divers textes en cause. La Cour observe en outre que, dans les affaires des
Pho~phales du Maroc, de la C()mpagnie d'électricité de Sofia et de Bul-
garie et du Droit de passage, la Cour permanente de Justice internatio-
nale et elle-méme ont été appelées à interpréter des déclarations unilaté-
rales d'acceptation de la juridiction de la Cour en vertu du Statut, alors
que, dans la présente espèce, la Cour doit interpréter une convention
multilatérale. Sans se prononcer de manière plus générale sur la mesure
dans laquelle de tels instruments appellent un traitement comparable, la
Cour ne voit ici aucun motif d'interpréter la phrase en cause d'une
manière différente. Les Parties n'ont d'ailleurs pas laissé entendre qu'il
devrait en être autrement.
   La Cour conclut en conséquence que sa jurisprudence antérieure
concernant les limitations temporelles est pertinente en l'espèce.
   44. Lorsqu'elles ont interprété ces limitations ratione temporis, la pré-
sente Cour et, avant elle, la Cour permanente de Justice internationale
ont souligné ceci:

                                                                         22


                               CERTAINS BIENS (ARRËT)                            26
    liechtensteinois saisis à l'étranger, en tant qu'«avoirs allemands à l'étran-
    ger», au titre des réparations ou en raison de la guerre auraient échappé
    aux dispositions de la convention sur le règlement. La question de savoir
    si cette convention s'appliquait ou non aux biens liechtensteinois n'avait
    jamais été soulevée auparavant devant des juridictions allemandes, pas
    davantage qu'elle n'avait fait l'objet de discussions intergouvernemen-
    tales entre l'Allemagne et le Liechtenstein. En outre, les juridictions alle-
    mandes ont toujours jugé que la convention sur le règlement leur inter-
    disait de se prononcer sur la licéité de toute confiscation de biens traités
    par l'Etat qui en était l'auteur comme des biens allemands (voir l'arrêt
    de la Cour fédérale allemande de justice (Bundesgerichtshot) du
     Il avril 1960, II ZR 64/58; voir également l'arrêt de la Cour fédérale alle-
    mande de justice (Bundesgerichtshof) du 13 décembre L956 (affaire A KU),
    lT ZR 86/54). Dans l'affaire du Tableau de Pieter van Laer, les juridic-
    tions allemandes se sont bornées à préciser que la convention sur le règle-
    ment était applicable en cas de confiscations opérées au titre du décret
    nO 12 comme des autres décrets Benes, et qu'elle était en conséquence
    également applicable à la confiscation de cette toile. L'argument du
    Liechtenstein concernant J'existence d'un accord ou d'une entente préa-
    la ble et d'un prétendu «changemen t de position» de l'Allemagne ne sau-
    rait dès lors être retenu.
       S!. S'agi ssan t de l' argumen t du Liechtenstei n selon leq ue! le différend
    concernerait l'application par les tribunaux allemands, à partir des
    années 1990, de leur jurisprudence antérieure à 1990 à des biens liech ten-
    steinois, la Cour relève que, lorsqu'ils furent pour la première fois appelés
    à examiner une affaire portant sur la confiscation de biens liechtenstei-
    nais consécutive à la seconde guerre mondiale, les tribunaux allemands
    ne se trouvèrent pas face à une «situation· nouvelle». La Cour considère
    que cette affaire, comme celles qui l'avaient précédée et avaient trait à la
    confiscation d'avoirs allemands à l'étranger, était inextricablement liée à
    la convention sur le règlement. La Cour estime que \es décisions rendues
    par les tribunaux allemands en l'affaire du Tableau de Pieter van Laer ne
    sauraient être dissociées de la convention sur le règlement ni des décrets
    BeneS, et qu'elles ne sauraient, en conséquence, être regardées comme
    étant à l'origine ou constituant la cause réelle du différend entre le Liech-
    tenstein et l'Allemagne.
       52. La Cour conclut que, si la présente instance a été effectivement
    introduite par le Liechtenstein à la suite de décisions rendues par des tri-
    bunaux allemands concernant un tableau de Pieter van Laer, ces événe-
    ments ont eux-mêmes leur source dans certaines mesures prises par la
    Tchécoslovaquie en 1945, lesquelles ont conduit à la confiscation de biens
    appartenant à certains ressortissants liechtensteinois, dont le prince
    Franz Josef II de Liechtenstein, ainsi que dans le régime spécial institué
    par la convention sur le règlement. Les décisions aux termes desquelles
    les tribunaux allemands rejetèrent, dans les années 1990, la demande de
    restitution du tableau formée par le prinée Hans-Adam 11 de Liechten-
    stein étaient fondées sur l'article 3 du chapitre sixième de la convention

                                                                                 24




1

                          CERTAINS BIENS (ARRÊT)                          27

sur le règlement. Si ces décisions ont bien déclenché le différend opposant
le Liechtenstein à l'Allemagne, ce sont la convention sur le règlement et
les décrets Benes qui sont à l'origine ou constituent la cause réelle de ce
différend. A la lumière des dispositions de l'alinéa a) de J'article 27 de la
convention européenne pour le règlement pacifique des différends, la
deuxième exception préliminaire de l'Allemagne doit d one être reten ue.

                                   ** *
   53. Ayant écarté la première exception préliminaire de l'Allemagne,
mais retenu la deuxième, la Cour conclut qu'il n'y a pas lieu pour elle
d'examiner les autres exceptions de l'Allemagne et qu'elle ne peut se pro-
noncer au fond sur les demandes du Liechtenstein.

                                   ***
  54. Par ces motifs,
  LA COUR,

  1) a) Par quinze voix contre une,
  Rejette l'exception préliminaire selon laquelle il n'existe pas de diffé-
rend entre le Liechtenstein et l'Allemagne;
  POUR: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,
    Koromll, Vereshchetin, Mme Higgins, MM. Parra-Amnguren, Kooijmans,
    Rezek, Al-Khasa wneh, Buergen thal, Elaraby, Owada, T omka, juges;
    SiT Franklin Berman, juge ad hoc;
  CONTRE: M. Fleischhauer, juge ad hoc;

  b) Par douze voix contre quatre,
  Relient l'exception préliminaire selon laquelle la requête du Liechten-
stein doit être rejetée au motif que la Cour n'a pas compétence ratione
temporis pour trancher le différend;
  POUR: M. Shi, président; M. Ranjcva, )Iice-président; MM. Guillaume,
    Koroma, Vereshl:hetin, M"'~ Higgins, MM. Parra-Aranguren, Re~ek, Al-
    Khasawneh, Buergenthal, Tomka, juges; M. Fleischhauer, juge ad hoc;
  CONTRE: MM. Kooijmans, Elaraby, Owada, juges; sir Frankli.n Berman, juge
    ad hoc;
  2) Par douze voix contre quatre,
  Dit qu'elle n'a pas compétence pour connaître de la requête déposée
par le Liechtenstein le 1er juin 2001.
  POUR: M. Shi, président; M. Ranjcva, vice-président; MM. Guillaume,
    Koroma, Vereshchctin, Mme Higgins, MM. Parra-Aranguren, Rczek, AJ-
    Khasawneh, Buergenthal, Tom ka, juges; M. Fleischhauer, juge ad hoc;
  CONTRE: MM. Kooijmans, Elaraby, Owada, juges; sir Franklin Berman, juge
    ad hoc.

                                                                          25

                           CERTAINS BIENS (ARRÊT)                            28
   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix février deux mille cinq, en trois exemplaires, dont
l'un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la Principauté de Liechtenstein et au
Gouvernement de la République fédérale d'Allemagne.


                                                         Le président,
                                                 (Signé) SHI Jiuyong.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




   MM. les juges KOOIJMANS, ELARABY et OWADA joignent à l'arrêt les
ex posés de leur opinion dissiden te; M. le juge ad hoc FL EISCHH AUER j oin t
une déclaration à l'arrêt; M. le juge ad hoc sir Franklin BERMAN joint à
J'arrêt l'exposé de son opinion dissidente.

                                                         (Paraphé) J.Y.S.
                                                         (Paraphé) Ph.C.




                                                                             26

